Citation Nr: 0411564	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  00-10 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to service connection for a bilateral elbow 
disability.

4.  Entitlement to service connection for a bilateral hand 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to August 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 decision by the RO in St. Louis, 
Missouri which denied service connection for a back 
disability and joint pain of the shoulders, elbows, and 
hands.  A hearing was held before the undersigned Veterans 
Law Judge sitting at the RO in September 2003.  

In a May 2003 decision, the RO denied service connection for 
chronic obstructive pulmonary disease and a skin disorder.  
As the veteran has not appealed this decision, these issues 
are not before the Board for appellate review.  38 U.S.C.A. 
§ 7105 (West 2002).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that although additional delay is 
regrettable, further development is necessary prior to 
appellate review.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi 16 Vet. App. 
183 (2002).

The veteran during his September 2003 hearing indicated that 
he was awarded disability benefits by the Social Security 
Administration (SSA) apparently in August 2003.  No SSA 
records are on file.  The Board finds that the RO should 
attempt to obtain a copy of the SSA decision which awarded 
disability benefits, with any supporting medical records.  38 
U.S.C.A. § 5103A (West 2002); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003).  The 
veteran should be informed to provide any 
evidence in his possession that pertains 
to his claims that has not been 
previously submitted.

2.  The RO should request the SSA to 
furnish a copy of the decision awarding 
disability benefits and the evidence on 
which that grant was based.  It appears 
that SSA disability benefits were awarded 
in August 2003.

3.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




